Citation Nr: 1638252	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-07 805	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected right and left knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed his notice of disagreement (NOD) in November 2008 and was issued a statement of the case (SOC) in February 2009.  In February 2009, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In August 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing has been associated with the claims file.  In December 2012 and November 2015, the Board remanded the case for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDING OF FACT

The evidence of whether the Veteran's arthritis of the lumbar spine was caused or aggravated by his service-connected right and left knee disabilities is at least in relative equipoise. 


CONCLUSION OF LAW

The criteria for secondary service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks service connection for a lumbar spine disability, secondary to his service-connected left and right knee disabilities.  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine and is service-connected for his bilateral knee disabilities.  See VA examination, 2 (Dec. 31, 2015); see also Rating Codesheet, 1 (Dec. 7, 2009).  Thus, the Board finds that the Veteran has satisfied the first two elements of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the final element of causation or aggravation, the Board recently remanded the case for additional opinion on the question of aggravation.  See BVA Remand, 9 (Nov. 18, 2015); see also Allen v. Brown, 7 Vet. App. 439 (1995) (noting that secondary service connection can be established by finding either causation or aggravation).  In December 2016, a VA examiner opined that there was no current objective evidence to establish a nexus between the Veteran's current lumbar degenerative disc disease and his knee disabilities, noting that they were separate etiological conditions.  See VA examination, 2-3 (Dec. 31, 2015).  The examiner's opinion narrowly focused on etiology and did not address aggravation.  See id.  Consequently, this examination is inadequate to fairly adjudicate the Veteran's claim. 

Fortunately, the Veteran has previously submitted additional medical opinion evidence from his private treatment providers.  The Board is required to evaluate this supporting evidence.  38 U.S.C.A. § 1154(a) (West 2014).  Collectively, these private medical opinions provide significant and probative insight regarding the likely cause of the Veteran's lumbar spine disability.  Records dated in February 2013 note that the Veteran's back hurt "due to gait instability" of his knees.  See Private Treatment Record, 1 (Mar. 22, 2013).  The Veteran's rheumatologist opined that "most likely not being able to walk or put weight on his knees has affected his hips and back . . ." See id. at 4 (emphasis added).  The Veteran's other private treatment providers have similarly found a nexus between his lumbar spine disability and his service-connected bilateral knee disabilities.  See Private Treatment Records, 1-3 (Jan. 13, 2009).

When weighed against the inadequate VA medical opinions of the past, the Board finds that the favorable private medical opinions place the totality of the evidence at least in relative equipoise.  Therefore, based on the totality of the record, service connection for a lumbar spine disability, secondary to service-connected knee disabilities, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Allen v. Brown, 7 Vet. App. 439 (1995).
ORDER

Service connection for a lumbar spine disability, secondary to service-connected knee disabilities, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


